Citation Nr: 0527201	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a generalized seizure 
disorder.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to May 1968, 
with an additional 34 years of service in the Air National 
Guard.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

At the veteran's April 2003 general VA medical examination, 
the veteran contended that he had a bilateral knee condition, 
which he attributed to his military service.  It is unclear 
whether the veteran intended to assert a claim of entitlement 
to service connection for a bilateral knee condition at that 
time.  The bilateral knee issue is referred to the RO to 
determine the veteran's intent regarding the filing of a 
claim for benefits.


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of a generalized seizure disorder that is related 
to military service.


CONCLUSION OF LAW

A generalized seizure disorder was not incurred in or 
aggravated by active military duty, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2003 and April 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran was notified of the need for a VA 
examination regarding his claimed seizure condition, and one 
was accorded him in April 2003 and May 2003.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case and a 


supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for any disability 
resulting from injury incurred or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran served on active duty from June 1964 to May 1968, 
with additional service in the Air National Guard from 1968 
to 2002.  The veteran contends that his current generalized 
seizure disorder was caused by head trauma experienced after 
walking into an aircraft tank while serving in May 1985.  The 
record reflects that the veteran was on active duty at the 
time of the incident in which he hit his head.

Service medical records reveal that, in May 1985, the veteran 
hit his head on an aircraft tank.  He was reportedly knocked 
to the ground.  The veteran was taken to the Air Force 
Medical Canter for emergency care and treatment.  There, the 
veteran reported that he was not having a lot of pain.  
Although there was a "large bump on the [right] front 
forehead and [there] was a small amount of bleeding," the 
veteran denied feeling dizzy or disoriented.  He indicated he 
felt "some pressure" in his right ear.  The treatment 
report indicates that the veteran did not lose consciousness 


and he denied visual problems.  The veteran's injury was 
diagnosed as a "head contusion."

Private medical records reveal that the veteran experienced a 
seizure in his sleep in January 1986.  At that time, the 
veteran reported that he had "fits" in his youth, but none 
since childhood.  His spouse reported that he had experienced 
some sleepwalking in childhood after being shut in a closet.  
A computerized tomography scan (CT) was performed, which 
revealed a normal brain.  Also at that time, an 
electroencephalogram (EEG) was noted to be abnormal, and 
consistent with a generalized seizure disorder with no focal 
abnormality seen.  A generalized seizure disease was 
diagnosed.  A November 1986 letter from the veteran's private 
treating physician, Dr. ALC, states that the veteran "had an 
unusual reaction to a flu shot last year when he developed 
flu-like syndrome and also had one generalized seizure during 
that period."  Dr. ALC recommended that the veteran be 
excused from receiving another flu shot to avoid any 
reaction.

A January 1987 private emergency department record from M. 
Medical Center indicates that after being weaned off of anti-
seizure medication, the veteran experienced another seizure, 
similar to the one in January 1986, "with bizarre, 
regressive behavior and violent behavior."  The report 
indicates that the veteran had a childhood history of a 
seizure disorder.  Upon arrival at the emergency room, the 
veteran was "awake and alert and back to normal."  The 
veteran was placed back on his medication and released.  The 
diagnosis was seizure disorder.

Approximately one month later, in February 1987, the veteran 
underwent an examination at CCF by a specialist in epilepsy 
and clinical neurophysiology.  At that time, the veteran 
reported that he had not been aware of any past history of 
seizures until his January 1986 episode, and, "[u]pon 
questioning his mother, he found out that he was having 
multiple spells during sleep characterized by generalized 
shaking and occasional tongue-biting."  The episodes had 
been attributed to a sleep disorder and medical advice was 
never sought.  The episodes continued throughout childhood 
until the veteran was 18 years old, with no more episodes 
until 1986.  The veteran "admits having frequent feeling 
[sic] of the time 


being frozen and as if he is being trapped in time, he could 
not be more specific about this feeling, but remembers having 
it as a child without going into one of his spells."  It was 
also noted that the veteran had a past history of head trauma 
as a child.  The veteran reported falling down in the fourth 
grade and hitting his head on the cement floor, losing 
consciousness for approximately a half-hour.  He reported not 
being medically evaluated at that time.  The veteran also 
reported the May 1985 incident, and indicated his first adult 
seizure happened approximately three months later.  The 
veteran reported that after the 1985 incident, he experienced 
"brief periods of confusion that lasted only a few 
seconds."  The diagnosis was generalized seizure disorder.  
The physician stated:

Because of the longstanding history of 
the seizures, since early childhood, and 
the absence of any significant birth 
trauma or neonatal complication, [the 
veteran's] seizure disorder is probably 
idiopathic, however, the primary cause of 
post traumatic etiology cannot be 
completely ruled out.

A March 1987 letter from this physician to Dr. ALC 
reiterated, "It appears that [the veteran] has had a 
generalized seizure disorder since early childhood," and 
suggested that he be maintained on his anti-seizure 
medication.

A February 1988 letter from Dr. ALC stated that the veteran 
had a "vague history of seizures in early childhood," but 
that his neurological examination was "completely normal."  
The physician also stated that the veteran's CT, EEG, and 
magnetic resonance imaging scan (MRI) had also been normal, 
"thus ruling out any underlying [central nervous system] CNS 
pathology."  Dr. ALC authored another letter in February 
1991 in which he stated, "[The veteran] has been having 
seizures since his early childhood," and noted that the 
veteran's last seizure had been approximately four years 
earlier.  He stated, "There is no abnormal neurological 
deficit.  There is no underlying organic neurological 
lesion."  A December 1995 letter from Dr. ALC indicated that 
the veteran had not had a seizure for 


approximately eight years, and that he had been off of his 
medication for approximately six months, without recurrence.

A January 1998 emergency room note from a private hospital 
indicates that the veteran had experienced another seizure.  
The veteran reported that his seizures stemmed from a head 
injury.  The diagnosis was a seizure disorder.

A January 2001 private hospital report indicates that the 
veteran experienced another seizure.  The veteran reported 
that his last seizure was approximately three years earlier.  
The veteran's spouse reported that every seizure the veteran 
has had had been at night and in January, relating the first 
seizure she witnessed to a flu shot.  

An EEG conducted in January 2001 found the veteran's clinical 
problem as complex partial seizures.  There was no clear and 
precise evidence of any definite focal or diffuse abnormality 
in the sleep or waking record.  No epiliptiform discharges 
were seen.

An April 2001 letter from Dr. ALC indicates that the 
veteran's seizures occur relatively infrequently, and are 
under "fair" control with medication.  He stated, "[The 
veteran] sustained some kind of head in jury in about 1985 
and his first generalized tonic clonic convulsion about seven 
to eight months thereafter."  Dr. ALC also stated that the 
veteran had a history of sleepwalking as a child, which 
stopped before the veteran turned 18, and that he did not 
have "any such episodes until the first seizure in 1986."  
Dr. ALC opined, "It is possible that the trauma to [the 
veteran's] head in 1985 has triggered his seizure activity."

Upon a general VA examination in April 2003, the veteran 
reported that he injured his head when he walked into an 
engine pylon and was unconscious for more than a minute.  He 
reported that he was told at that time he had a concussion.

The veteran underwent a VA neurological examination in May 
2003.  The claims file was not reviewed in conjunction with 
the examination.  At this examination, the 


veteran reported that his seizures began in 1985.  He 
reported that he "suffered an accident causing him to walk 
into a fuel tank, with resulting [loss of consciousness] and 
concussion."  The veteran indicated that his loss of 
consciousness was "brief-maybe only a few minutes."  After 
the physical examination, the examiner indicated a 
preliminary impression of post-traumatic epilepsy, controlled 
by medication.  In August 2003, the same examiner, after 
having an opportunity to review the claims file, provided an 
addendum.  The VA examiner reported a medical history 
consistent with the record of generalized seizures since 
childhood, which abated for some time.  The examiner also 
summarized the veteran's record by indicating that two 
separate neurologists had evaluated the veteran 
contemporaneously with his early adult seizures, both finding 
the seizures to be more likely idiopathic in nature than as 
the result of head trauma.  The VA examiner also noted that 
the veteran had not lost consciousness after his head injury 
in 1985 and that he was diagnosed with a head contusion, not 
a concussion.  The examiner then opined, "it appears more 
likely the veteran's seizure disorder is idiopathic in 
etiology, not related to head trauma while in the [Air 
National Guard]."

A March 2004 letter from Dr. ALC reiterated that the veteran 
had experienced a head injury in 1985 "when he did become a 
little bit dazed for a short while."  The letter indicates 
that the veteran did not recall any loss of consciousness.  
Again, the veteran was noted to have had a history of sleep 
walking in early childhood.  The physician opined, "[The 
veteran's] seizures started after his head injury in 1985.  I 
think these seizures are more likely than not caused by his 
head injury."

The Board observes that since the veteran's 1986 seizure, his 
account of the 1985 in-service injury has not remained 
consistent with the official record of the event, or with his 
own prior statements with regard to loss of consciousness and 
diagnosis.  Further, he and his family have reported at 
different times that the 1986 seizure followed a flu shot and 
Dr. ALC opined in 1986 that the seizure was a reaction to the 
flu shot and cautioned against the veteran receiving another 
flu shot due to the possible side effects.  Further, the 
Board observes that the veteran's sister and mother submitted 
statements in June 2004 indicating that the veteran's 
childhood health issues were generally limited to sleep 
walking.  However, the veteran 


reported to private medical professionals on more than one 
occasion that he experienced multiple "spells" during 
sleep, which were characterized by "generalized shaking" 
and "occasional tongue-biting," as well as feeling 
"trapped in time" while a child.

The Board further notes that the veteran's treating 
physician, Dr. ALC, opined in 2004 that the veteran's 
seizures were "more likely than not caused by his head 
injury"; however, this opinion was based on the veteran's 
subjective statements of his injury.  Additionally, this 
opinion is in direct contradiction with previous letters from 
1988 and 1991 in which Dr. ALC stated that the veteran had a 
history of seizures since childhood.  Consequently, the Board 
concludes that both the 1987 private medical opinion offered 
by CCF contemporaneously with the earliest of the veteran's 
adult seizures, which indicated that although a post 
traumatic etiology of the seizures could not be ruled out, 
the etiology was probably idiopathic, and the August 2003 VA 
opinion, which was made after examination and complete review 
of the veteran's claims file, are more probative as to the 
etiology of the veteran's seizures.

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  In this case, there is medical 
evidence indicating that the veteran injured his head while 
on duty in the Air National Guard, and that he is currently 
being treated for a generalized seizure disorder.  However, 
the competent medical evidence of record does not provide a 
credible link from the veteran's current diagnosis of a 
seizure disorder to his injury in service.  Consequently, 
service connection for a generalized seizure disorder is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a generalized seizure disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


